PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/867,371
Filing Date: 28 Sep 2015
Appellant(s): Singh et al.



__________________
Paul T. Seegers, Registration No. 66,621
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/03/2021 appealing from the final office action mailed on 8/03/2020.
(1)    Grounds of Rejection to be reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 8/03/2020 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims and is reproduced below for convenience. 

Claim Rejections - 35 USC § 103
	Claims 1-5, 8-14, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. US 20160057724 hereafter Horn in view of Safavi US 20150017985 hereafter Safavi.

As to Claim 1.    (Previously Presented)      Horn discloses a mobile device [Mobile Device-2405], comprising [Figs. 3-4, 24 (Diagram of Mobile Device), Section 0007, 0213: A particular (i.e. preferred) RAT is selected based on a number of factors including type of services provides e.g. real-time audio streaming etc.. for using wireless communication]:
a user interface [i.e. RAT Selection Module-345/Receiver Module-410] configured to receive an input from a user [Figs 3-4, 24, Section 0060, 0102: The mobile devices identifies services and/or available connections (i.e. RAT) according to a user indication. Receiver module-410 receive information such as user data, including service information indicator],
and one or more radios [RAT Transceiver Modules-2450, 2455] configured to communicate using a plurality of radio access technologies (RATs) [Section 0076: Mobile device is a multi-mode device capable of supporting/communicating with different RATs] including a cellular RAT [i.e. LTE, 3GPP, etc.] and a short-range [i.e. Wi-Fi, IEEE 802.11, WLAN] RAT [Figs. 3, 24 Sections 0106, 0214: The RAT selection module determine available RATs for accessing network and available RATs include, one or more cellular and/or non-cellular RATs. A first RAT transceiver module-2450 configured to communicate according to a first RAT which operates according to i.e. LTE; a second RAT transceiver module-2455 configured to communicate according to a second RAT which operates according to i.e. WLAN], 
[Mobile Device-2405] is configured to receive, via the user interface [Fig. 19, Section 0139, 0187: RAT selection module-1225 thus facilitate communication in conjunction with the receiver module-1210. Receive via receiver module user indication applies to connection and services], an indication that the cellular RAT is a preferred RAT of the user for a particular application [i.e. service] executable by the mobile device [Figs. 3-4, 24, Sections 0007, 0086, 0106, 0196: A particular (i.e. preferred) RAT is selected. The mobile device provide an indication of active services e.g. services or applications running on the mobile device that need available connections e.g., RATs. The RAT selection module determine available RATs for accessing network based on service information and available RATs include, one or more cellular RATs. The services included in a registration message may include active service(s) at a mobile device, and/or a service reported based on user indication; additionally the available connections include a RAT which the mobile device is in communication, an available network and/or an available connection reported based on a user indication],
	store [Memory-2415; Sections 0013, 0216: Information stored in memory. The memory 2415 store computer-readable executable information (such a list)] the received indication and a plurality of other preferred-RAT indications for a plurality of applications executable by the mobile device [Sections 0017, 0098, 0204: The non-transitory computer-readable medium include a list of RATs. The mobile device use the service information and policy to determine the network/RAT to access; the policy include a list of RATs to access based on a priority and/or RATs forbidden to access for the service information. Message include a list of services currently active in the mobile device and/or a list of access technologies (e.g., RATs)],
	wherein the other preferred-RAT indications are received via the user interface [Section 0060, 0102, 0187: The mobile devices identifies services and/or available connections (i.e. RAT) according to a user indication. Receiver module-410 receive information such as user data including service information indicator. Receive via receiver module user indication applies to connection and services],
	wherein a first of the stored [Memory-2415] indications identifies [i.e. bits/identifier] the cellular RAT as a preferred RAT of a first of the plurality of applications [i.e. services], and wherein a second of the stored [Memory-2415] indications identifies the short-range RAT as  [Sections 0017, 0106, 0113: The non-transitory computer-readable medium include a list of RATs based on the service information. The RAT selection module determine available RATs for accessing network based on service information and available RATs include, one or more cellular and/or non-cellular RATs. The RAT identified, through a number of bits that are mapped to particular RAT(s) and the access indication include a service identifier indicating one or more services to be initiated responsive to the transmission, which is mapped to different preferred RAT(s)],
	establish a communication session for communicating application data of the particular application using the preferred RAT of the particular application: and [Figs. 3-5, Sections 0080, 0103, 0106: Depending upon the type of service, the mobile device initiate communications using the LTE/LTE-A network or using the WLAN. Module-415 configured to identifying services and available connections at the apparatus-405 (i.e. mobile device see 0100), this include identifying active services at the apparatus-405, and identifying RATs available for connection. The RAT selection module determine available RATs for accessing network based on service information and available RATs include, one or more cellular and/or non-cellular RATs],
in response to determining that a quality of the preferred RAT of the particular application, request that the communication session use the short-range RAT [Section 0058, 0086, 0231: To initiate the service on a different RAT (i.e. Wi-Fi or short-range, see 0067) based on one or more factors e.g. quality of service. The mobile device provide an indication of active services/applications running on the mobile device that need available connections e.g., RATs. Service information is transmitted to the mobile device indicating which one of plurality of RATs to be used by mobile device to initiate service]
Although Horn discloses quality of service (QoS) of RAT it does not correlate it to failing to satisfy the quality criteria or QoS,
However, Safavi teaches fails [i.e. degrade] to satisfy a set of quality criteria [Figs. 1-3, Sections 0024, 0049, 0069, 0095: A user can switch (i.e. handoff) on-going connections from one RATs to another. Perform handoff analysis based on packet loss, delay variation, jitter, etc., (i.e. set of quality criteria) which result in degradation (i.e. failing) of QoS; then perform reconnection of clients to a target RAN (i.e. RAT). On the client device (i.e. user device see 0003), the module-407 analyze contextual information pertaining to application profiles, device characteristics and capabilities, user RAN preferences, service related information, application QoS parameters and etc. Determine whether to perform the handoff based on the quality of experience (QoE) parameters for an application on the client device]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Horn relating to initiating service/application on a different RAT i.e. Wi-Fi is based one or more factors such as quality of service (QoS) and mobile device receives user indication to which RAT is to be used to initiate/establish service with the teaching of Safavi relating to analysis perform base on set of quality criteria such as packet loss, delay, jitter etc.. and determining degradation (i.e. failure) of QoS. By combining the method, by determining the failure or degradation of QoS the mobile device can switch on-going connection from one RAT to another RAT based on QoE parameters for an application on the client device for continuous seamless service of applications. 

As to Claim 2.    (Previously Presented) 	Horn discloses the mobile device [Mobile Device-2405] of claim 1, wherein the communication session is a voice communication session using a cellular RAT [Figs. 3-4, 24, Section 0106, 0214: The RAT selection module determine available RATs for accessing network and available RATs include, one or more cellular RATs. The mobile device include components for bi-directional voice communications using a first RAT transceiver module-2450 configured to communicate according to a first RAT which operates according to i.e. LTE (i.e. cellular)], and wherein the short-range RAT is a WI-FI [i.e. WLAN] RAT; and [Fig. 24, Section 0214: Second RAT transceiver module-2455 configured to communicate according to a second RAT which operates according to i.e. WLAN (i.e. Wi-Fi)],
	wherein the mobile device [Mobile Device-2405] is configured to register with an internet protocol multimedia subsystem (IMS) over the short-range RAT in response to the determining [Sections 0060, 0066, 0078: Available connections associated with the network at which the mobile device seeks to register. The core network provide user authentication, Internet Protocol (IP) connectivity, and mobility functions for user (i.e. mobile device). The mobile devices capable of communicating with a packet data network (PDN) via the WLAN (i.e. Wi-Fi) network in which the PDN include the Internet, and an IP Multimedia Subsystem (IMS)].

As to Claim 3.    (Previously Presented)  Horn discloses the mobile device [Mobile Device-2405] of claim 1, wherein the mobile device is configured to [Figs 3-4. 24]:
in response to determining that the quality of the preferred RAT of the particular application satisfies the set of quality criteria, request that the communication session use the preferred RAT of the particular application [Sections 0058, 0106, 0110: To initiate the service on a different RAT (i.e. Wi-Fi, see 0067) based on one or more factors e.g. quality of service. The RAT selection module determine available RATs for accessing network based on service information and available RATs include one or more cellular and/or non-cellular RATs. In certain examples, the priority of RAT access determined based at least in part on a quality of service requirement of the one or more services and/or current channel conditions associated with the one or more RATs].

As to Claim 4.    (Original) 		Horn discloses the mobile device [Figs 3-4. 24] of claim 3, wherein the request that the communication session use the short-range RAT [i.e. non-cellular] is configured to occur after a delay for a predetermined period [Section 0058, 0142: To initiate the service on a different RAT (i.e. Wi-Fi or short-range, see 0067) based on one or more factors e.g. quality of service. The indication that the apparatus is receiving the registration message includes mobility information, which include a prediction of a time duration for non-cellular RAT coverage].

As to Claim 5.    (Previously Presented)	 Horn discloses the mobile device of claim 4, wherein the mobile device is configured to [Figs 3-4. 24]: determine the preferred RAT of the particular application from the indication [Figs. 3-4, 24, Sections 0106, 0231: The RAT selection module determine available RATs for accessing network based on service information and available RATs include, one or more cellular RATs. Service information is transmitted to the mobile device indicating which one of plurality of RATs to be used by mobile device to initiate service],
	and select a length of the predetermined period based on the determined preferred RAT [Section 0142, 0144, Claim 19: The indication that the apparatus receiving the registration message includes mobility information. The update message and/or notification message may be in response to, for instance, timers set to trigger a reactivation of a cellular radio. Wherein the registration message comprises mobility information, a prediction of a time duration for RAT coverage].

As to Claim 8.    (Previously Presented)   Horn discloses the mobile device [Mobile Device-2405] of claim 1, wherein the plurality of other preferred-RAT indications includes an indication specifying the short-range RAT as a preferred RAT for communication sessions of a web browser application [Sections 0106, 0113, 0254: The RAT selection module determine available RATs for accessing network based on service information and available RATs include, non-cellular RATs. The RAT identified, through a number of bits that are mapped to particular RAT(s) and the access indication include a service identifier indicating one or more services to be initiated responsive, which is mapped to different preferred RAT(s). Software/information is transmitted from a website].

As to Claim 9.    (Previously Presented)  Horn discloses the mobile device of claim 1, wherein the determining includes performing a first evaluation of the quality of the preferred RAT of the particular application based on a first set of quality criteria; and wherein the mobile device is configured to [Figs. 3-4, 24, Section 0058, 0086: To initiate the service on a different RAT based on one or more factors e.g. quality of service. The mobile device provide an indication of active services or applications running on the mobile device that need available connections e.g., RATs]
	Horn is silent on prior to establishing the communication session, perform a second evaluation of the quality of the preferred RAT of the particular application based on a second set of quality criteria, wherein the second set of criteria is different from the first set of quality criteria;  and determine, based on the second evaluation, whether to establish the communication session using the preferred RAT of the particular application or one of the plurality of RATs that is not specified by the indication.
	However, Safavi teaches prior to establishing the communication session, perform a second evaluation of the quality of the preferred RAT of the particular application based on a second set of quality criteria [Section 0005, 077: Determining whether to perform the handoff based quality of experience (QoE) parameters for an application on the client device; then executing handoff and reestablishing an ongoing connection for the client device. The network monitoring module evaluate the wireless channel conditions to help with management of parameters related to link behavior and handovers; and collect information such as network performance, signal strength, link layer throughput, link quality, loss rate, and contention rate], 
wherein the second set of criteria is different from the first set of quality criteria; and determine, based on the second evaluation, whether to establish the communication session using the preferred RAT of the particular application or one of the plurality of RATs that is not specified by the indication [Section 0024, 0049, 0077: A user can switch on-going connections from one RATs to another. Perform handoff analysis based on for example packet loss, delay, delay variation, jitter, etc., (i.e. different set of criteria) which may result in degradation of QoS; then perform dynamic reconnection of clients to resources and service components at a target RAN (i.e. RAT). The network monitoring module monitor, evaluate and collect information such as network performance, signal strength, link layer throughput, link quality, loss rate, and contention rate relate to handovers].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Horn relating to initiating service/application on a different RAT i.e. Wi-Fi is based one or more factors such as quality of service (QoS) and mobile device receives indication to which RAT is to be used to initiate/establish service with the teaching of Safavi relating to performing multiple set of quality service analysis to determine whether to connect to another RAT/RAN.  By combining the method, mobile device can switch on-going connection from one RAT to another RAT based on multiple set of quality criteria and QoE parameters for an application on the client device for seamless service.

As to Claim 10.    (Original) 		Horn discloses the mobile device of claim 9, wherein the first set of quality criteria corresponds to when the mobile device is communicating application data [Section 0007, 0058: A particular RAT selected for certain communications based on any of a number of factors, including, for example, a type of service that is being provided for using the wireless communications e.g., data service. To initiate the service on a different RAT based on one or more factors e.g. quality of service],
Horn does not explicitly state “second set related to not communicating data” thus is silent on and wherein the second set of quality criteria corresponds to when the mobile device is not communicating application data.
However, Safavi teaches and wherein the second set of quality criteria corresponds to when the mobile device is not communicating application data [Sections 0003, 0005: Users require access to continuous services e.g., audio while moving among different points of attachment to the network (e.g., internet, cellular, etc.) with different connectivity technologies (i.e. RAT). Determining whether to perform the handoff based quality of experience (QoE) parameters for an application on the client device; then executing handoff and reestablishing an ongoing connection for the client device].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Horn relating to initiating service/application on a different RAT i.e. Wi-Fi is based one or more factors such as quality of service (QoS) and mobile device receives indication to which RAT is to be used to initiate/establish service with the teaching of Safavi relating to performing multiple set of quality service criteria analysis to determine whether to connect to another RAT/RAN.  By combining the method, mobile device can switch on-going connection from one RAT to another RAT based on multiple set of quality criteria and QoE parameters for an application on the client device for seamless service.

As to Claim 11.    (Previously Presented)	Horn discloses a mobile device [Mobile Device-2405], comprising [Figs. 3-4, 24 (Diagram of Mobile Device), Section 0007, 0213: A particular (i.e. preferred) RAT is selected based on a number of factors including type of services provides e.g. real-time audio streaming etc.. for using wireless communication]:
a user interface [i.e. RAT Selection Module-345/Receiver Module-410] configured to receive an input from a user [Figs 3-4, 24, Section 0060, 0102: The mobile devices identifies services and/or available connections (i.e. RAT) according to a user indication. Receiver module-410 receive information such as user data, including service information indicator],
[RAT Module-A/ RAT Transceiver Modules-2450] configured to communicate wirelessly with a base station over a cellular link [Figs. 3, 24, Section 0090, 0106, 0214: Mobile Device have multiple RAT modules, for example RAT module A communicates with Base Station via link-325a. The RAT selection module determine available RATs include, one or more cellular RATs. A first RAT transceiver module-2450 configured to communicate according to a first RAT which operates according to i.e. LTE],
 a second radio [RAT Module-B/ RAT Transceiver Modules-2455] configured to communicate wirelessly with an access point over a local area network (LAN) link [Figs. 3, 24, Sections 0090, 0214: RAT module B communicate with AP (access point) via link-325b for wireless communication. A second RAT transceiver module-2455 configured to communicate according to a second RAT which operates according to i.e. WLAN], 
wherein the mobile device [Mobile Device-2405] is configured to receive, via the user interface [Fig. 19, Section 0139, 0187: RAT selection module-1225 thus facilitate communication in conjunction with the receiver module-1210. Receive via receiver module user indication applies to connection and services], a first selection of the cellular link [Section 0106] as a preferred link of the user for a first application [i.e. service] executable by the mobile device, receive, via the user interface, a second selection of the LAN link [Section 0106] as a preferred link of the user for a second application executable by the mobile device [Sections 0007, 0113, 0204, 0231: A particular (i.e. preferred) RAT is selected for different services/application. The RAT identified, through number of bits mapped to particular RAT(s) and the access indication include a service identifier indicating one or more services to be initiated responsive, which is mapped to different preferred RAT(s). Message include a list of services currently active in the mobile device and/or a list of access technologies (e.g., RATs). Service information is transmitted to the mobile device indicating which one of plurality of RATs to be used by mobile device to initiate service],
	establishing a communication session for communicating network traffic [Section 0206: Context include an indication of how much traffic based on current applications running on the mobile device] of the first application [i.e. services, voice, data] using the preferred link for the first application [Section 0092, 0113: The use of different RATs for different services to be provided to the mobile device. The access indication include a service identifier indicating one or more services to be initiated which is mapped to different preferred RAT(s)],
	establishing a communication session for communicating network traffic of the second application [i.e. services, voice, data] using the preferred link for the second application Section 0092, 0113: The use of different RATs for different services to be provided to the mobile device. The access indication include a service identifier indicating one or more services to be initiated which is mapped to different preferred RAT(s)],
during communication of the first application’s network traffic over an active one of the cellular and LAN links [Sections 0086, 0103, 0106: The mobile device provide an indication of active services e.g., services or applications running on the mobile device that need available connections e.g., RATs. This may include identifying active services at the apparatus and include identifying RATs available for connection.  Available RATs include, one or more cellular and/or non-cellular RATs],
evaluate a quality of the active link; and determine, based on the quality of the active link [Section 0058, 0086: To initiate the service on a different RAT based on one or more factors e.g. quality of service. The mobile device provide an indication of active services e.g., services or applications running on the mobile device that need available connections e.g., RATs]
Although Horn discloses handover it does not correlate to non-active link thus it does not explicitly state whether to handover the communication to a non-active one of the cellular and LAN links.
However, Safavi teaches whether to handover the communication to a non-active [i.e. available] one of the cellular and LAN links [Sections 0058, 0077:  On the client device collected information on channel i.e. RSSI is used to initiate handoff event, and knowing when candidate network is available. The network monitoring module monitor, evaluate and collect information such as network performance, signal strength, link layer throughput, link quality, loss rate, and contention rate relate to handovers]
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Horn relating to initiating service/application on a different RAT i.e. Wi-Fi is based one or more factors such as quality of service (QoS) with the teaching of Safavi relating to performing multiple set of quality service criteria analysis to determine 

As to Claim 12.    (Previously Presented)  Horn discloses the mobile device of claim 11, wherein the mobile device is configured to [Fig. 24 (Diagram of Mobile Device), Section 0213]:
evaluate a quality of the preferred link for the first application based on the received first selection; and determine, based on the quality of the preferred link for the first application, whether to use the preferred link for the first application as the active link for the communication [Figs. 3-4, 24, Section 0058, 0086: To initiate the service on a different RAT based on one or more factors e.g. quality of service. The mobile device provide an indication of active services or applications running on the mobile device that need available connections e.g., RATs]
Horn is silent on prior to the communication, 
	However, Safavi teaches prior to the communication [Section 0005, 077: Determining whether to perform the handoff based quality of experience (QoE) parameters for an application on the client device; then executing handoff and reestablishing an ongoing connection for the client device. The network monitoring module evaluate the wireless channel conditions to help with management of parameters related to link behavior and handovers; and collect information such as network performance, signal strength, link layer throughput, link quality, loss rate, and contention rate],
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Horn relating to initiating service/application on a different RAT i.e. Wi-Fi is based one or more factors such as quality of service (QoS) and mobile device receives indication to which RAT is to be used to initiate/establish service with the teaching of Safavi relating to performing multiple set of quality service analysis to determine whether to connect to another RAT/RAN.  By combining the method, mobile device can switch on-going connection from one RAT to another RAT based on multiple set of quality criteria and QoE parameters for an application on the client device for seamless service.
As to Claim 13.    (Previously Presented) 	Horn discloses the mobile device [Mobile Device-2405] of claim 12, wherein the mobile device is configured to [Fig. 24 (Diagram of Mobile Device), Section 0213]:
	register with an IP multimedia subsystem (IMS) over the preferred link for the first application in response to determining to use the preferred link for the first application as the active link for the communication [Sections 0066, 0078, 0113: The core network provide user Internet Protocol (IP) connectivity, and mobility functions for user (i.e. mobile device). The mobile devices capable of communicating with a packet data network (PDN) via the network IP Multimedia Subsystem (IMS). The RAT identified, through a number of bits that are mapped to particular RAT(s) and include a service identifier indicating one or more services (i.e. application) to be initiated responsive to the page transmission, which is mapped to different preferred RAT(s)].

As to Claim 14. (Previously Presented) Horn discloses the mobile device [Mobile Device-2405] of claim 12, wherein the mobile device is configured to [Fig. 24 (Diagram of Mobile Device), Section 0213]:
register with an IP multimedia subsystem (IMS) over a link other than the preferred link for the first application in response to determining to not use the preferred link for the first application as the active link for the communication [Sections 0066, 0078, 0092, 0113: The core network provide user Internet Protocol (IP) connectivity, and mobility functions for user (i.e. mobile device). The mobile devices capable of communicating with a packet data network (PDN) via the network IP Multimedia Subsystem (IMS).  It is possible that the mobile device not capable of connecting to RAT. The RAT identified, through a number of bits that are mapped to particular RAT(s) and include a service identifier indicating one or more services (i.e. application) to be initiated responsive to the page transmission, which is mapped to different preferred RAT(s)].

As to Claim 26.    (Previously Presented) Horn discloses the mobile device [Mobile Device-2405] of claim 11, wherein the mobile device is configured to [Fig. 24, Section 0213]:
	assign a service set identifier (SSID) of the access point [Section 0060, 0068: Services and available connections may be identified from a set of services associated with the network at which the mobile device seeks to register. AP-135 and an associated set of stations may be referred to as a basic service set (BSS)] to a blacklist for a duration of the communication [Section 0087, 0098, 0211: Also indicate mobility and duration of a particular connection. The policy indicate whether to allow, forbid or prioritize different RATs for access and include a list of RATs to access based on a priority; and/or RATs forbidden (i.e. blacklisted) to access. A connection list of networks/RATs that, upon becoming available or unavailable to the mobile device trigger registration],
Horn is silent on in response to determining to handover the communication to a non-active cellular link, 
However, Safavi teaches in response to determining to handover the communication to a non-active [i.e. available] cellular link [Sections 0058, 0077:  On the client device collected information on channel i.e. RSSI is used to initiate handoff event, and knowing when candidate network is available. The network monitoring module monitor, evaluate and collect information such as network performance, signal strength, link layer throughput, link quality, loss rate, and contention rate relate to handovers]
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Horn relating to initiating service/application on a different RAT i.e. Wi-Fi is based one or more factors such as quality of service (QoS) with the teaching of Safavi relating to performing multiple set of quality service criteria analysis to determine whether to handoff/handover to a non-active or active channel or link.  By combining the method, mobile device can switch on-going connection from one RAT to another RAT based on multiple set of quality criteria and whether the channel or link is available or non-active for seamless service form one RAT to another RAT.

As to Claim 27.    (Previously Presented) Horn discloses the mobile device of claim 11, wherein one of the first and second applications is a web browser [Sections 0113, 0254: The RAT identified, through a number of bits that are mapped to particular RAT(s) and the access indication may include a service identifier indicating one or more services to be initiated responsive to the page transmission, which is mapped to different preferred RAT(s). Software/information is transmitted from a website].

As to Claim 28.  (Previously Presented)  Horn discloses a non-transitory computer readable medium having program instructions stored therein that are executable by a mobile device [Section 0216: Memory store computer-readable, computer-executable software/firmware code containing instructions]:
having one or more radios [RAT Transceiver Modules-2450, 2455] configured to communicate using a plurality of radio access technologies (RATs) [Section 0076: Mobile device is a multi-mode device capable of supporting/communicating with different RATs] including a cellular RAT [i.e. LTE, 3GPP, etc.] and a short-range [i.e. Wi-Fi, IEEE 802.11, WLAN] RAT [Figs. 3, 24 Sections 0106, 0214: The RAT selection module determine available RATs for accessing network and available RATs include, one or more cellular and/or non-cellular RATs. A first RAT transceiver module-2450 configured to communicate according to a first RAT which operates according to i.e. LTE; a second RAT transceiver module-2455 configured to communicate according to a second RAT which operates according to i.e. WLAN], 
wherein the program instructions are executable to cause the mobile device to perform operations comprising [Section 0216: Memory store computer-readable, computer-executable software/firmware code containing instructions]:
	receiving, via a user interface [Fig. 19, Section 0139, 0187: RAT selection module-1225 thus facilitate communication in conjunction with the receiver module-1210. Receive via receiver module user indication applies to connection and services] of the mobile device, a plurality of preferred RAT selections, each identifying the cellular RAT or the short-range RAT as a preferred RAT of a user for a respective one of a plurality of applications executable by the mobile device [Figs. 3-4, 24, Sections 0007, 0086, 0106, 0196: A particular (i.e. preferred) RAT is selected. The mobile device provide an indication of active services e.g. services or applications running on the mobile device that need available connections e.g., RATs. The RAT selection module determine available RATs for accessing network based on service information and available RATs include, one or more cellular RATs. The services included in a registration message may include active service(s) at a mobile device, and/or a service reported based on user indication; additionally the available connections include a RAT which the mobile device is in communication, an available network and/or an available connection reported based on a user indication],
[Figs. 3-5, Sections 0080, 0103, 0106: Depending upon the type of service, the mobile device initiate communications using the LTE/LTE-A network or using the WLAN. Module-415 configured to identifying services and available connections at the apparatus-405 (i.e. mobile device see 0100), this include identifying active services at the apparatus-405, and identifying RATs available for connection. The RAT selection module determine available RATs for accessing network based on service information and available RATs include, one or more cellular and/or non-cellular RATs],
in response to determining that a quality of the preferred RAT, request that the communication session use a non-preferred RAT [Section 0058, 0086, 0231: To initiate the service on a different RAT (i.e. Wi-Fi or short-range, see 0067) based on one or more factors e.g. quality of service. The mobile device provide an indication of active services or applications running on the mobile device that need available connections e.g., RATs. Service information is transmitted to the mobile device indicating which one of plurality of RATs to be used by mobile device to initiate service]
Although Horn discloses quality of service (QoS) of RAT it does not correlate it to failing to satisfy the quality criteria or QoS,
However, Safavi teaches fails [i.e. degrade] to satisfy a set of quality criteria [Figs. 1-3, Sections 0024, 0049, 0069, 0095: A user can switch (i.e. handoff) on-going connections from one RATs to another. Perform handoff analysis based on packet loss, delay variation, jitter, etc., (i.e. set of quality criteria) which result in degradation (i.e. failing) of QoS; then perform reconnection of clients to a target RAN (i.e. RAT). On the client device (i.e. user device see 0003), the module-407 analyze contextual information pertaining to application profiles, device characteristics and capabilities, user RAN preferences, service related information, application QoS parameters and etc. Determine whether to perform the handoff based on the quality of experience (QoE) parameters for an application on the client device]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Horn relating to initiating service/application on a different RAT i.e. Wi-Fi is based one or more factors such as quality of service (QoS) and mobile device .




Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. US 20160057724 hereafter Horn in view of Safavi US 20150017985 hereafter Safavi and in further view of Jagadeesan et al. US 20050059400 hereafter Jagadeesan. 

As to Claim 6.    (Original)    Horn discloses the mobile device [Mobile Device-2405] of claim 1, wherein the mobile device is configured to [Fig. 24, Section 0213]:
	The combined Horn and Safavi do not explicitly state average packet error rate thus is silent on analyze an average packet error rate for the communication session while the communication session uses the short-range RAT; and in response to the average packet error rate satisfying a threshold, request that the communication session use the cellular RAT.
However, Jagadeesan teaches analyze an average packet error rate for the communication session while the communication session uses the short-range RAT [Section 0033: LQIs comprise metrics related to WLAN link; Metrics used to measure WLAN (i.e. short-range RAT) include packet error rate]; and in response to the average packet error rate satisfying a threshold, request that the communication session use the cellular RAT [Section 0032, 0033, 0035: MS (mobile station)-12 monitors link quality indicators (LQIs) of both WLAN and cellular link; LQIs indicate the quality and determine when to handoff from WLAN-16 to cellular network-14 or vice versa. Metrics used to measure WLAN include packet error rate. Handoff occur from WLAN-16 to cellular network (RAT)-14 if the LQI is greater than a cellular link minimum threshold].



As to Claim 7.    (Original) Horn discloses the mobile device [Mobile Device-2405] of claim 6, wherein the mobile device is configured to [Fig. 24, Section 0213]:
assign the short-range RAT to a blacklist [i.e. forbidden] for a remainder of the communication session, wherein the mobile device is configured to not communicate using RATs assigned to the blacklist [Section 0098, 0211: Mobile Device use the service information/policy to determine the network/RAT; the policy indicate whether to allow, forbid or prioritize different RATs for access and include a list of RATs to access based on a priority; and/or RATs forbidden (i.e. blacklisted) to access. A connection list of networks/RATs that, upon becoming available or unavailable to the mobile device trigger registration; once WLAN (i.e. short-range) connection is lost, the mobile device is triggered to register in order to move the data services back to a cellular RAT, to be reachable by such services],
The combined Horn and Safavi do not explicitly state average packet error rate thus is silent on in response to the average packet error rate satisfying the threshold, 
However, Jagadeesan teaches in response to the average packet error rate satisfying the threshold [Section 0032, 0033, 0035: LQIs indicate the quality and determine when to handoff from WLAN-16 to cellular network-14 or vice versa. Metrics used to measure WLAN include packet error rate. Handoff occur from WLAN-16 to cellular network (RAT)-14 if the LQI is greater than a cellular link minimum threshold].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Horn relating to a list of RATs/network based on priority 







(2)      Response to Argument(s):  Examiner Response to Appellant’s Arguments

A.     On Pages 5-8 of 20, in the Appeal Brief, Appellant argues in hindsight that Horn discloses a RAT selection within the context of paging mobile devices, but its RAT selection is made based on the preference of the network not a preference of any user; and Safavi, is concerned with performing handoffs between different RATs; it does mention the phrase “user RAN preference” but it is not a user RAT preference. 

Examiner Response:  
Examiner respectfully disagrees with Appellant’s assertions because Appellant's arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of claims under 35 U.S.C. 103 as being obvious over Horn et al. US 20160057724 hereafter Horn in view of Safavi US 20150017985 hereafter Safavi. 
Subsequently, it is important to point to the facts that Appellant consistently argues throughout the brief that a RAN is not equivalent to a RAT (i.e. see pages 5 and 11 of 20); and Appellant admits that Safavi is concerned with performing handoffs between different RATs and it does mention user RAN preference but argues user RAN preference is not a user RAT preference. The argument provided by Appellant appears to be conflicting and contradicting. It is so because how can Safavi disclose RATs and user RAN preference but not a user RAT preference? The terms RAN and RAT are equivalent given a broadest reasonable interpretation of the claims. 
For example, one skilled in the art understand and have knowledge before the effective filing date of the application given the plain and ordinary meaning of the terms (see MPEP 2111.01) that a Radio Access Technology (RAT) is the underlying physical connection (i.e. link or association) method for a radio communication network and mobile phones support several RATs such as Bluetooth, Wi-Fi, and GSM, UMTS, LTE or 5G NR in one device. The Radio Access Network (RAN) is an element of the cellular network that provides radio access (i.e. connection or admittance) to the network such as 3G-5G, LTE, circuit-based networks, cloud, etc…which includes capabilities of voice calls, text messaging, video and audio streaming for user equipment devices. In comparing the two terms, RAN and RAT are the same for they both provide radio access. 

Furthermore, Appellant specification (PGPub US 20160234749) states in 
Section [0005] a user equipment device (UE), which may also be referred to as a mobile device, may communicate using different radio access technologies (e.g., different cellular RATs and/or WLANs) at different times. In various situations, the UE and/or the network may initiate handover between different wireless technologies based on various criteria. For example, consider a situation in which a UE is being used for a voice over LTE (VoLTE) phone call outside a residence and the user steps inside. At this point, the signal strength of the LTE connection may drop (e.g., because of the roof of the residence) and the signal strength of a Wi-Fi connection may increase (e.g., because the user is closer to a Wi-Fi access point). In response, the UE may initiate a handover from VoLTE to Wi-Fi while the network may initiate a handover from VoLTE to another cellular RAT (e.g., a circuit-switched cellular RAT).”
Based on the above citations in Section [0005] of Appellant’s disclosure, the Appellant is on the record correlating a RAT as similar to a RAN. It is so because their disclosure explicitly states examples of RATs such as WLAN, LTE, circuit-switch, and etc... Note that WLAN, LTE, and circuit-switch are also known to be RANs.
Therefore, it is not an error for one skilled in the art to equate the claimed term “RAT” to a “RAN” and/or interchange the two terms because their meanings are similar. Hence, Safavi’s disclosed “user RAN preference” is understood by one skilled in the art to be similar to “user RAT preference.” A user RAN or RAT preference still indicates that the user prefers a radio access network or technology and it does not change the functionality of what Safavi discloses.
Furthermore, Appellant appears to have a problem with Safavi relating to performing handoffs between different RATs; however,  Appellant’s invention title and PGPub section [0002] states techniques relating to handovers of different radio access technologies-RATs. Since Safavi relates to handoffs of different RATs then it should be considered as relevant prior art in the same field of endeavor. 
Additionally, Horn’s disclosed RAT with Safavi’s disclosed RATs and RANs would allow the proposed combination for it would have provided a reasonable expectation of success, without undue experimentation to include user-specific RAT or user-specific RAN preferences for particular applications. 

	Regarding the argument that Horn does not recite a preference or indication of any user and relates to paging. Horn discloses in particular Section [0060] For instance, a mobile device may identify services or available connections, or both, to include in a registration message transmitted to the network.  The identified services and/or available connections may be selected from a set of such services and/or connections.  In some examples, the mobile devices identifies services and/or available connections according to a reporting policy or user indication, and the mobile device transmits the registration message accordingly; Section [0065] states paging message and paging transmission are used interchangeably. Section [0090] states “The mobile device 315 in this example also includes a RAT selection module 345 that may determine available RATs and select which of the available RATs may be used for wireless communications. 
	Based on the above citations in Horn, the term paging is disclosed but it is known to those skilled in the art that paging is a term that implies data or signaling transmission. Additionally, one skilled in the art knows that paging method ensures that the user can perform RRC connection, service request and synchronization which is part of registration process. In fact, it is known that the devices in a wireless system are naturally configured to page (i.e. send messages/data/information) each other as part of the communication process in a wireless system. 
	Moreover, based on the above citations, Horn discloses that the mobile device according to user indication identify and selects connections and transmits accordingly as a response to the paging (i.e. message or beacon sent from the network); and the mobile device includes a RAT selection module that determine available RATs and select which of the available RATs may be used for wireless communications. It is evident that Horn’s mobile device is capable of using user indication for selecting connection and it includes RAT selection modules for determining and selecting RATs. Fundamentally, the paging method aspect of Horn does not prevent or change the functionality of the mobile device relating to using RAT One skilled in the art would not have to invent an additional step to make the mobile device select a preferred RAT. 
In addition, the second prior art, Safavi states in Section [0027] A user may switch between different RAN networks with a multi-interface client device or terminal...triggered by several factors….switching on-going connections from one RAT to another.  
Therefore, it is obvious that the RAT or RAN selection is made based on the mobile device user preference or user indication for wireless communication. Moreover, one of ordinary skill in the art would have recognized that the results of the combination of Horn and Safavi were predictable because a person of ordinary skill is also a person of ordinary creativity, not an automaton; when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. MPEP 2143 (E).  Hence, Examiner respectfully disagrees with Appellant’s assertions and concluded that the combination of Horn and Safavi renders the argued subject matter obvious. 





B     On Page 9 of 20, in the Appeal Brief, Appellant argues in hindsight that Horn’s RAT selection is based on an indication from the network, not an indication received via the user interface as recited in claim 1.

Examiner Response:  
Examiner respectfully disagrees with Appellants assertions because Appellant's arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of claims under 35 U.S.C. 103 as being obvious over Horn et al. US 20160057724 hereafter Horn in view of Safavi US 20150017985 hereafter Safavi. 
Foremost, Appellant provided arguments only relating to Horn but the rejection was made in combination of Horn and Safavi.
In response to Appellant’s arguments against the reference Horn individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, Appellant did not provide arguments relating to what makes the combination of references applied non-obvious and how the combination of reference fail to teach the argued claim limitations.
	Hence, as cited in the Final Office Action, Horn discloses a multi-mode Mobile Device that comprises multiple RAT (radio access technology) modules and includes a RAT Selection Module-345 for determining and selecting which RATs to use for wireless communication (see Fig. 3, Sections 0090); Section [0060] states … the mobile devices identifies services and/or available connections according to a user indication; Section [0098] states “…the mobile device use the service information and the policy to determine the Section [0106] The RAT selection module determine available RATs for accessing an associated wireless communications network; available RATs may include, for example, one or more cellular and/or non-cellular RATs. The RAT selection module 525 determine which of any available RATs should be accessed, and a priority of RAT access, based on a policy included in the policy module and related to service; Sections [0187] user of the apparatus provide an indication governing service and/or available connections to report…be configured to determine that a reporting policy, or a user indication applies to services to be included in the registration message. Additionally…identify a service or available connection, respectively, based on the reporting policy or user indication; Section [0196] The services included in a registration message may include active service(s) at a mobile device, and/or a service reported based on a reporting policy or user indication.
	Based on the above citations in Horn, it specifically states a user of the apparatus provide an indication applied to services (i.e. applications) and the mobile device includes modules for selecting RATs based on priority for access. The RAT selection for services or application is made by the user mobile device. 
	Although Appellant only argued Horn, in order to make a complete response it is important to note that the second prior art, Safavi states in Section [0027] A user may switch between different RAN networks with a multi-interface client device or terminal… triggered by several factors… switching on-going connections from one RAT to another; and as cited on Page 5 of 20 of the Brief, Appellant admits that Safavi discloses user RAN preference which 
Therefore, Horn in view of Safavi in combination renders the argued claim limitation obvious. Furthermore, the argued limitation refers to elements that are well-understood, routine, conventional activities or elements to those in the relevant in the field. See MPEP 2106.05. Hence, Examiner respectfully disagrees with Appellant’s assertions and concluded that the combination of Horn and Safavi renders the argued subject matter obvious.




C.     On Page 9 of 20, in the Appeal Brief, Appellant argues in hindsight that Horn’s RAT selection module and receiver module are not user interfaces configured to receive an input from a user.

Examiner Response:  
Examiner respectfully disagrees with Appellants assertions because Appellant's arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of claims under 35 U.S.C. 103 as being obvious over Horn et al. US 20160057724 hereafter Horn in view of Safavi US 20150017985 hereafter Safavi. 
Foremost, Appellant provided arguments only relating to Horn but the rejection was made in combination of Horn and Safavi.
one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, Appellant did not provide arguments relating to what makes the combination of references non-obvious and how the combination of reference fail to teach the argued claim limitations.
Next, given the plain and ordinary meaning of the terms (see MPEP 2111.01) by definition user interface is an interaction between human and machine in which a user communicate with a machine or via a computer, screen, keyboard, speakers, etc. which are part of the user interface. Based on the ordinary meaning of user interface, the user interacts with the computer which is also known as a mobile device.
For example, Horn discloses in Section [0073] each mobile device may include or be referred to by those skilled in the art as a user equipment (UE), a wireless device, a user agent, a client, a personal digital assistant (PDA), a handheld device, a tablet computer, or the like; Section [0206] The mobile device may be indoors e.g., in a user's hand. Context may also include an indication of how much traffic to expect--e.g., based on current applications running on the mobile device; Section [0060] … the mobile devices identifies services and/or available connections according to a user indication; Sections [0187] user of the apparatus 1905 provide an indication governing service and/or available connections to report. 
Based on the ordinary meaning of the phrase user interface and the above citations in Horn, the user interface claimed in Horn can be applied to the RAT selection module. It is so because user interface means user interacting with a device/computer with an interface thus the user interacts with the RAT selection module for making user indication RAT selections. Also, the receiver module as cited in the final rejection was recited to demonstrate that the mobile device can receive user data or information. Basically, the Appellant’s claim does not recite a specific user interface or a type of user interface which renders the claim to broadest reasonable interpretation. The Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. Since, the claim does not recite a particular or specific user interface, then based on Horns’ disclosure and what is known to those skilled in the art, the mobile device includes interfaces for the user indication and interactions described in Horn.
Although Appellant only argued Horn, in order to make a complete response it is important to note that the second prior art, Safavi states in Section [0027] a user may switch between different RAN networks with a multi-interface client device (or terminal).  Example multi-interface client devices may include, but are not limited to, personal computers, laptops, smartphones, tablets, etc.; Section [0069] On the client device, the SSU module 407 may analyze contextual information pertaining to application related profiles e.g. device characteristics and capabilities, user RAN preferences, etc.; Section [0093] With regard to handoff management, a mobile controlled VHO may be initiated and controlled by a client device, such as a mobile device;  Mobile control may be based on user preferences.  
Based on the citations recited above in Safavi, it is evident that mobile control by client device based on user preferences, a user can switch between RANs/RATs using the multi-interface client device or terminal which implies that a user can via user interface receive and transmit information when using a mobile device. 
In particular Safavi appears to support the fact that the modules of a mobile device can be controlled by a user and selections made based on user preferences.   Hence, Examiner respectfully disagrees with Appellant’s assertions and concluded that the combination of Horn and Safavi renders the argued subject matter obvious.





D.     On Page 10 of 20, in the Appeal Brief, Appellant argues in hindsight that Horn’s “user indication” is not “an indication that the cellular RAT is a preferred RAT for a particular application executable by the mobile device as recited in claim 1. 

Examiner Response:  
Examiner respectfully disagrees with Appellants assertions because Appellant's arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of claims under 35 U.S.C. 103 as being obvious over Horn et al. US 20160057724 hereafter Horn in view of Safavi US 20150017985 hereafter Safavi. 
Again, Appellant provided arguments only relating to Horn but the rejection was made in combination of Horn and Safavi.
throughout the brief, the Appellant argues that Horn does not teach user indication but the Appellant argues that Horn’s user indication is not an indication of preferred RAT. Basically, Appellant is now admitting that Horn does teach user indication. The current argument appears to be conflicting in comparing to the previous arguments and statements made by Appellant.
	In any case, it is understood to one skilled in the art and the Appellant that Horn does teach user indication. Also, the term application can be reasonably interpreted as services, streaming or any software client running on a mobile device computer. Thus, Horn states in Section [0060] The mobile devices identifies services and/or available connections (i.e. RAT) according to a user indication; Section [0058]To initiate the service on a different RAT based on one or more factors e.g. quality of service. The mobile device provide an indication of active services/applications running on the mobile device that need available connections e.g., RATs; Section [0017] The non-transitory computer-readable medium include a list of RATs based on the service information; Section [0106] The RAT selection module determine available RATs for accessing network based on service information and available RATs include, one or more cellular RATs; Section [0211] But once the WLAN connection is lost, the mobile device may be triggered to register in order to move the data services back to a cellular RAT (i.e. preferred), and so that mobile device 2315 is reachable by such services; Section [0113]  The RAT identified, through a number of bits that are mapped to particular RAT(s) and the access indication include a service identifier indicating one or more services to be initiated responsive to the transmission, which is mapped to different preferred RAT(s). 
        Based on the above citations, user indication relates to preferred RAT being the RAT preferred which can be cellular RAT or another RAT as it relates to services/application of a mobile device. Furthermore, when the user is using WLAN for example, if a problem relating to QoS (quality of service) occurs such as loss of connection the mobile/user can use cellular RAT for data services or application.  In summary, Horn does teach user indication. Horn’s user indication is related to preferred RAT for services or application and communication within the wireless communication system, and the combination of Horn and Safavi renders the argued subject matter obvious.





E.     On Page 11 of 20, in the Appeal Brief, Appellant argues in hindsight that Radio Access Network (RAN) and Radio access technology (RAT) are not equivalent terms.

Examiner Response:  
Examiner respectfully disagrees with Appellants assertion of vague and unclear allegations. The Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach.	
Moreover,  given the plain and ordinary meaning of the terms (see MPEP 2111.01), a Radio Access Technology (RAT) is the underlying physical connection (i.e. link or association) method for a radio communication network and mobile phones support several RATs in one device such as Bluetooth, Wi-Fi, and GSM, UMTS, LTE or 5G NR. The Radio Access Network (RAN) is an element of the cellular network that provides radio access (i.e. connection or admittance) to the network such as 3G-5G, LTE, circuit-based networks, cloud, etc…which includes capabilities of voice calls, text messaging, video and audio streaming for user equipment devices. 
Therefore, it is not an error for one skilled in the art to equate the claimed term “RAT” to a “RAN” and interchange the two terms because their meanings are similar or synonymous. For example mobile device and user equipment are similar or synonymous. Moreover, as cited in the final office action and in the responses above, Horn explicitly teaches RATs (radio access technologies) in particular the mobile device of Horn includes RAT modules. In addition, Safavi recites interchangeably RAN and RAT. In fact, Safavi recites in Section [0040] RAN technologies such as Bluetooth, Wi-Fi, 3G and LTE. Therefore, Safavi is explicitly and implicitly stating that RAN is synonymous to RAT. Hence, Examiner respectfully disagrees with Appellant’s assertions and concluded that the combination of Horn and Safavi renders the argued subject matter obvious.





F.     On Page 12 of 20, in the Appeal Brief, Appellant argues in hindsight that neither Horn nor Safavi discloses web browser applications relating to dependent claim 8.

Examiner Response:  
Examiner respectfully disagrees with Appellants assertion of vague and unclear allegations. The Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach.	
	Given the plain and ordinary meaning of the terms (see MPEP 2111.01), the term web browser application refers to an application software for accessing the world wide web, websites or using the internet. The mobile devices of Horn and Safavi is known to one skilled in the art to have capabilities for accessing websites via a web browser application. For example, Horn recites in Section [0007] A mobile device may be capable of supporting multiple radio access technologies (RATs) concurrently, and/or multiple different connections and a mobile device may simultaneously transmit data over a wireless local area network (WLAN) link and a Long Term Evolution (LTE) link. A particular RAT may be selected for certain communications based on any of a number of factors, including, for example, a type of service that is being provided for using the wireless communications (e.g., data service, real time audio streaming, etc.); Section [0066] The core network provides internet protocol connectivity for mobile devices; Section [0078] The mobile devices may be capable of communicating with a packet data network (PDN) 250 via the LTE/LTE-A network or the The PDN(s) 250 may include the Internet, an Intranet, or other types of PDN. Therefore, the mobile device of Horn is capable of using the internet for communicating and for services such as data and real-time audio streaming which implicitly indicates that a web browser application is in use for real-time streaming and the mobile device has web browser application capability. Hence, Examiner respectfully disagrees with Appellant’s assertions and concluded that the combination of Horn and Safavi renders the argued subject matter obvious.




G.     On Pages 12-13 of 20, in the Appeal Brief, Appellant argues in hindsight that Horn does not suggest SSID as recited in dependent claim 26.

Examiner Response:  
Examiner respectfully disagrees with Appellants assertions because Appellant's arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of claims under 35 U.S.C. 103 as being obvious over Horn et al. US 20160057724 hereafter Horn in view of Safavi US 20150017985 hereafter Safavi.
Foremost, Appellant provided arguments only relating to Horn but the rejection was made in combination of Horn and Safavi.
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, Appellant did not provide arguments relating to what makes the combination of references non-obvious and how the combination of reference fail to teach the argued claim limitations.
Additionally, given the plain and ordinary meaning of the terms (see MPEP 2111.01), SSID (Service Set Identifier) is an ID used for naming the network router, base station or access point. Basically it is an identifier for a particular device or an access point name (APN). 
Hence, Horn discloses in particular Section [0068] AP-135 and an associated set of stations may be referred to as a basic service set (BSS); Section [0092] The use of different RATs for different services to be provided to the mobile device and the mobile device initiates a transmission, such RATs may be selected, according to an access network discovery and selection function (ANDSF).  In some examples, the ANDSF may prioritize different types of RATs for initiating the connection…In some examples, the ANDSF may include a set of rules that define one or more conditions to identify traffic associated with a service IP flow or access point name (APN))…”
Based on the above citation, it is evident that BSS is actually a service set that inherently includes either an Access Point or Base Station and APN is related to identifier of an access point or service. In addition, as stated in Horn, there are different RATs for different services and the mobile device selects RATs relating to set of rules associated with APN or service identifier. 	
Hence, Examiner respectfully disagrees with Appellant’s assertions and concluded that the combination of Horn and Safavi renders the argued subject matter obvious.

H.     On Pages 13-14 of 20, in the Appeal Brief, Appellant argues in hindsight that Horn does not recite in response to the average packet error rate satisfying the threshold relating to dependent claim 7.

Examiner Response:  
Examiner respectfully disagrees with Appellants assertions because Appellant's arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of claims under 35 U.S.C. 103 as being obvious over Horn et al. US 20160057724 hereafter Horn in view of Safavi US 20150017985 hereafter Safavi and in further view of Jagadeesan et al. US 20050059400.
Foremost, Appellant provided arguments only relating to Horn but the rejection was made in combination of Horn, Safavi and Jagadeesan.
	In addition, the argued limitation was rejected by the third prior art Jagadeesan and not by Horn. Appellant did not provide specific arguments regarding how Jagadeesan does not teach the argued limitation and how the combination of Horn, Safavi, and Jagadeesan fail to teach the argued limitation. 
Hence, Examiner respectfully disagrees with Appellant’s assertions and concluded that the combination of Horn and Safavi renders the argued subject matter obvious.





(3) 	Final Remarks/Comments by Examiner 

Notably, it is clearly evident that the aforementioned prior arts applied in the Final Office Action in combination renders the argued claim limitations or subject matter obvious. Further, in view of Appellant’s arguments the following can be deduced by one skilled in the ordinary art before the effective filing date:
	
i).	 Appellant appears to basically argue the primary art, Horn. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Also, Appellant did not provide in the arguments information relating to what makes the combination of the Horn,  Safavi and Jagadeesan references non-obvious to one skilled in the art; and how the combination of references fail to teach the argued claim limitations.

ii). 	Appellant stated that Safavi, is concerned with performing handoffs between different RATs and it mention the phrase “user RAN preference” but it is not a user RAT preference. This argument appears to be conflicting since Appellant’s disclosure relates to handoff or handover of different RATs. Furthermore, Appellant admits that Safavi discloses user RAN preference but Appellant also states that because Safavi does not recite the term RAT than Safavi should not be considered a viable reference.  However, Safavi does recite both RAT and RAN terms as discussed above in the Examiner responses. Clearly, Safavi is a viable reference similar to the field of endeavor and the Appellant has not provided any specific arguments regarding how the combination of Horn and Safavi would render user RAN preference non-obvious compared to user RAT preference.

iii).	  Appellant argues that Horn does not teach user indications but yet argues that Horn’s user indication is not user indication of preferred RAT. How can Horn not teach user indication but its user indication does not relate to preferred RAT when it discloses preferred RAT? Also, the Appellant did not provide specific arguments regarding how the combination of Horn and Safavi renders user indication of preferred RAT non-obvious. 

iv).	Appellant argues that RAT is not the same as RAN. Yet one of the ordinary skilled in the art would disagree. It is so because a Radio Access Technology (RAT) and a Radio Access Network (RAN) are networks that provide radio access for mobile devices. Both RAT and RAN include LTE, 3G-5G, and Wi-Fi and the like. The terms RAT and RAN are similar/synonymous and interchangeable. If Appellant did not want the term RAN to be used in a rejection then the claims should have been amended prior to the Appeal to state “not RAN.” 

Therefore, based on the disclosures of the aforementioned references, the examiner has applied the case of obviousness and concluded that the combination does teach and renders obvious the claimed subject matter versus what the Appellant is alleging. It is important to note that one of ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable given the capability of the mobile device; 
Moreover, Appellant has not provided arguments as to how the combined aforementioned prior arts renders the claimed subject matter non-obvious. Furthermore, the claims do not possess the outstanding substantive features and significant advancement that distinguishes from the cited arts in combination including what is known in the technical standards or arts. 
It is imperative to point to the fact that regarding the combination of prior arts, there is no requirement that a motivation to make the modification be expressly articulated; the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). 
Hence, based on supportive evidence in the prior arts and common technical understanding in the art, Examiner disagrees with Appellant’s arguments and respectfully requests that the rejections be maintained by the Board of Appeals. 








(4) 	Conclusion 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAEL M ULYSSE/            Primary Examiner, Art Unit 2477                                                                                                                                                                                            
Conferees:
/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477                                                                                                                                                                                                                                                                                                                                                                                                    
       /AYAZ R SHEIKH/                  Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.